DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 6/17/2021.
Claims 1,2,4-13,15 and 17-20 are pending.
Response to Arguments
Applicant's arguments with respect to claim have been considered but are moot in view of the new grounds of rejection as necessitated by the amendments. 
Rejections under 35 U.S.C. § 112(b) 
In view of the amendments to claim 6, the rejection has now been withdrawn.
-9-Application Number: 16/649,094 Docket Number: 801802-1160 
Rejections under 35 U.S.C. § 102(a)(1) - Burke, et al. (US Pub. 2016/0303313, hereinafter Burke). 

Independent claim 1 has been amended and applicant argues that the subject-matter of claim 1 as amended in response to the first Official Action is new and not obvious in view of the cited prior art documents. 
 The examiner respectfully disagrees with the applicant’s arguments for the following reasons. 
 While applicant argues that Burke does not disclose or suggest that the transceiver of the remote controller is paired with the transceiver of the implantable medical device, the examiner did not rely on Burke’s teachings for the reader adapted to read a pairing code associated with the implantable device and instead relied on Frysz’s teachings as discussed in office action mailed in 3/23/2022.
FApplication Number: 16/649,094 Docket Number: 801802-1160urther while the applicant argues that Burke does not disclose that the remote controller (201) communicates with the implantable device (101) in a first frequency band dedicated to implantable medical devices, and that the programming device (301) communicates with the remote controller (201) in a second frequency band dedicated to consumer applications, the second frequency band being different from the first frequency band, the claim as now recited just requires the two frequency bands to be different.  The claim also recites in the alternative that the programming device used by the practitioner comprises a user interface and is configured to communicate with the remote controller through a wired connection OR a wireless connection. 
Applicant concedes that Burke discloses examples of communication links between the remote controller (201) and the implantable device (101) on the one side (see §43), and between the programming device (301) and the remote controller (201) on the other side (see §44). 
Burke teaches that the remote controller device (e.g. 201 Fig.1A) communicates with the IMD using a wireless link 203 that uses a magnetic based pulse position modulation (PPM) protocol (e.g. [0038],[0043]) which is considered as a first frequency  band dedicated to implantable medical devices. 
Burke also teaches that the communication interface 271 between the programming device (e.g. 301 Fig.1) and the remote controller (e.g. 201 Fig. 1A) may be a wired connection (e.g. [0044]) OR may be a wireless interface, including a short-range wireless interface, such as a Personal Area Network (PAN) interface using a IEEE 802.15x standard (e.g., a BLUETOOTH® interface), or a near-field wireless interface (e.g. [0044]) which the examiner considers as a second frequency band being different from the first frequency band . 
- 12-Application Number: 16/649,094 Docket Number: 801802-1160	The claim as amended now recites that Application Number: 16/649,094 Docket Number: 801802-1160the programming device comprises a reader adapted to read “a pairing code” associated with the implantable device and/or “a pairing code” associated with said remote controller, or 
wherein the user interface of the programming device is adapted to allow a manual input by the practitioner of a pairing code associated with the implantable device and/or a pairing code associated with said remote controller.  
Firstly the claims as recited requires:
1. a reader adapted to read “a pairing code” associated with the implantable device OR
2. user interface of the programming device is adapted to allow a manual input by the practitioner of a pairing code
Therefore under the broadest reasonable interpretation, the claim as recited just requires a code reader or a user interface comprising a keyboard that allows the user to input a code. 
Further applicant argues that Frysz does not disclose any pairing between the implantable device and the external device and that at most, Frysz discloses pairing a barcode with the implantable device (see §34). They argue that a barcode is not a device, and the implantable device of Frysz is not paired with any other device.
Upon review of the originally filed specifications of the instant application specifically paragraph [0085], [0086] reproduced below:
[0085] The implant is provided with a single pairing code (or secrete key), different from the pairing codes of other implants. Said pairing code (referred to by mark 100 in FIG. 2) can be for example but in a non-limiting way a serial number, a bar code (for example a QR code), an NFC (for Near Field Communication) code, etc. This code can be placed on the implant itself or on the package in which it is delivered before implantation, this package being specific to the implant. 
[0086] This pairing code is adapted to be read by the programming device if the latter comprises a reading system adapted to read the pairing code. Alternatively, in particular in the case where the pairing code consists of digits, letters and/or other typographic marks, it can be manually input by the practitioner by means of the user interface of the programming device.”
Frysz teaches a handheld barcode reader and RFID reader/writer that is used to read the bar code associated with the implantable medical device. Therefore they teach a pairing code associated with an implantable medical device and a reader that can read the pairing code. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the external programming device of Burke to have an optical RFID or barcode reader and to have the implantable medical device and/or the remote controller of Burke be associated with an RFID tag as taught by Frysz in order to provide the predictable results of reducing time for the physician  and have rapid identification of the device type and model when necessary. 
Further for the sake of compact prosecution the examiner is providing an additional rejection for allowing manual input by a practitioner of a pairing code as discussed in the current office action below.
 New claim 20 is addressed in the current office action below
Claim Objections



Claim 5 is objected to because of the following informalities: It is suggested to remove the words “for example” in claim 5 and just state RFID or NFC and to use the full form of RFID and NFC before using it as an acronym   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the MICS … band" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.











Claims 1, 2, 4-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al (U.S. Patent Application Publication Number: US 2016/0303313 A1, hereinafter “Burke” – PREVIOUSLY CITED) in view of Frysz et al (U.S. Patent Application Publication Number: US 2011/0057037 A1, hereinafter “Frysz”- PREVIOUSLY CITED) OR Fenner et al (U.S. Patent Application Publication Number: US 2014/0273824 A1, hereinafter “Fenner”) OR Yoder et al (U.S. Patent Application Publication Number: US 2018/0243573 A1, hereinafter “Yoder”).
 Regarding claims 1, 4-5 and 13, Burke teaches a telemetry communication system and a method for an implantable medical device (i.e. implantable drug delivery device e.g. 101 Fig.1A) comprising a radiofrequency transceiver (e.g. 113 Fig. 1A), comprising: 
a remote controller adapted to be used by a patient  (i.e. external telemetry unit, e.g. 201 Fig.1A) into whom said medical device is implanted, said remote controller comprising a radiofrequency transceiver (i.e. transceiver e.g. 205 Fig.1A, [0043]) configured to communicate with said implantable medical device in a first frequency band dedicated to implantable medical devices, the transceiver of the remote controller being paired with the transceiver of the implantable medical device e.g. [0038] i.e. the wireless link 203 uses a magnetic-based pulse position modulation (PPM) protocol  which is considered as a first frequency band  dedicated to the implantable medical device since the claim does not recite any specific frequency band [0043], i.e. the telemetry unit 201 may be a portable unit that is designed to be maintained in close proximity to the patient 10 and within wireless range of the implanted drug delivery device 101.  Note: Burke teaches that the transceiver 205 of the telemetry unit 201 communicates with the transceiver of the implantable medical device such that the telemetry unit must be in close proximity of the patient and must be within wireless range of the IMD and therefore they teach that the radio frequency is in a first frequency band dedicated to the IMD. Burke also teaches that 301 establishes a connection with 201 and the step of establishing a connection before they start communication (e.g. [0062]-[0063]) and therefore they are necessarily paired), 
a programming device (i.e. mobile computing device, e.g. 301 Fig.1A, Fig. 2 [0044], [0045]) for programming said implantable medical device adapted to be used by a practitioner, comprising a user interface, and configured to communicate with the remote controller through a wire connection or a wireless connection (e.g. 217 Fig. 1A) in a second frequency band dedicated to consumer applications, the second frequency band being different from the first frequency band (e.g. [0044], i.e. The communication interface 217 with the mobile computing device 301 may be via a physical (e.g., wire, cable, plug, etc.) connection, such as a USB connection. Alternatively or in addition, the interface 217 may be a wireless interface, including a short-range wireless interface, such as a Personal Area Network (PAN) interface using a IEEE 802.15x standard (e.g., a BLUETOOTH® interface), or a near-field wireless interface)
the programming device being configured to, when the wire or wireless connection is established between the remote controller and the programming device, establish a communication between the implantable medical device and the programming device through the remote controller (e.g. [0044], i.e. Thus the telemetry unit 201 may provide a bridge for communication between the implantable drug delivery device 101 and a mobile computing device 301, such that that the mobile computing device 301 may communicate with and program the implantable drug delivery device 101).
While Burke teaches the invention as claimed and teaches that the programming device (i.e. mobile computing device, e.g. 301 Fig.1A) comprises a typical portable computing device (e.g., smartphone, tablet, etc.), Burke does not specifically teach that the programming device comprises a reader adapted to read a pairing code associated with the implantable device and/or a pairing code associated with said remote controller, or wherein the user interface of the programming device is adapted to allow a manual input by the practitioner of a pairing code associated with the implantable device and/or a pairing code associated with said remote controller and wherein the pairing code comprises a bar code (as in claim 4)  and wherein the reader is of the optical and/or near field communication type, for example of the RFID or NFC type ( as in claim 5). 
Frysz reaches that it is well known to have an RFID tag with information in implantable medical devices comprising pairing codes such as bar codes and have external devices such as optical readers (i.e. a handheld barcode reader and RFID reader/writer) to read the bar codes to obtain the information. Therefore they teach a pairing code associated with an implantable medical device and a reader that can read the pairing code. (e.g. Fig. 6, [0009], [0034], [0045]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the external programming device of Burke to have an optical RFID reader and to have the implantable medical device and/or the remote controller of Burke be associated with an RFID tag as taught by Frysz in order to provide the predictable results of reducing time for the physician  and have rapid identification of the device type and model when necessary.
 	In the alternative Fenner teaches a system and a method to facilitate pairing between an IMD (e.g. 108 Fig. 1)and a remote device  using an NFC device attached to the implantable device (e.g. Abstract) wherein the remote device may be a programming device for the implantable device (e.g. [0029]) and the user interface of the programming device is adapted to allow a manual input by the practitioner of a pairing code associated with the implantable device and/or a pairing code associated with said remote controller and wherein the reader is of the optical and/or near field communication type, for example of the RFID or NFC type (e.g. [0042],[0043] i.e. a doctor operating remote device 106 can enter/provide remote device 106 with a code/password required by remote device 106 prior to allowing communication with NFC device 110 to facilitate pairing of remote device 106 with implantable device 108) and therefore they teach  pairing of the programming device with the IMD. 
Yoder is another teaching of an IMD and an external device that has a user interface that is adapted to allow a manual input by the practitioner of a pairing code associated with the implantable device and validation of the pairing (e.g. [0049]). 
Therefore it would have been obvious to modify the remote controller of Burke to have a user interface that is adapted to allow a manual input of a pairing code by a practitioner as taught by Fenner OR Yoder in order to provide the predictable results of facilitating trusted pairing between an implantable device and an external device.
Regarding claim 2, Burke in view of Frysz OR Fenner OR Yoder teaches the invention as claimed and Burke further teaches that the programming device (i.e. mobile computing device, e.g. 301 Fig.1A) is physically coupled to the remote controller (e.g. i.e. external telemetry unit, e.g. 201 Fig.1A) (e.g. [0045] i.e.  via a slot or recess or cradle that can house the housing of 301 or via USB port on 301 that connects to a USB plug from 201) and therefore they teach the programming device comprises a housing for plugging in the remote controller.
Regarding claims 6 and 7, Burke in view of Frysz OR Fenner OR Yoder teaches the invention as claimed and Burke further teaches that the connection between the remote controller (i.e. external telemetry unit, e.g. 201 Fig.1A) and the programming device (i.e. mobile computing device, e.g. 301 Fig.1A) is a wireless connection and also teaches the connection between the programming device (i.e. mobile computing device, e.g. 301 Fig.1A) and the remote controller (i.e. external telemetry unit, e.g. 201 Fig.1A) is a wire connection, the programming device  (i.e. mobile computing device, e.g. 301 Fig.1A) and the remote controller (i.e. external telemetry unit, e.g. 201 Fig.1A)  comprising respective connectors adapted to cooperate with each other (e.g. [0044], i.e. The communication interface 217 with the mobile computing device 301 may be via a physical (e.g., wire, cable, plug, etc.) connection, such as a USB connection. Alternatively or in addition, the interface 217 may be a wireless interface, including a short-range wireless interface, such as a Personal Area Network (PAN) interface using a IEEE 802.15x standard (e.g., a BLUETOOTH® interface, e.g. [0045] i.e.  the housing 207 of the telemetry unit 201 may include a plug, such as a USB plug, that may plug into a USB port on the mobile computing device 301).  
Regarding claims 8-10, Burke in view of Frysz OR Fenner OR Yoder teaches the invention as claimed and Burke further teaches that the each of the remote controller (i.e. external telemetry unit, e.g. 201 Fig.1A, 211 is the microprocessor, [0044]) and programming device (i.e. mobile computing device, e.g. 301 Fig.1A, 311 is the processor [0048]) comprises a microcontroller and the connection between the remote controller and the programming device comprises data transmission between said microcontrollers (e.g. [0045]) and  Burke also teaches the programming device comprises a microcontroller (i.e. mobile computing device, e.g. 301 Fig.1A, 311 is the processor [0048]) and the connection between the remote controller (i.e. external telemetry unit, e.g. 201 Fig.1A, 211 is the microprocessor and 215 is the communication unit, [0044]) and the programming device  (i.e. mobile computing device, e.g. 301 Fig.1A, 311 is the processor [0048]) comprises data transmission between said microcontroller and the transceiver of the remote controller and the remote controller comprises a microcontroller and the connection between the remote controller and the programming device (i.e. mobile computing device, e.g. 301 Fig.1A, 311 is the processor [0048]) comprises a data transmission between said microcontroller and the user interface of the programming device (e.g.  [0044]-0046]. i.e. the user interface of 301 may be used to program the IMD through 201.).
Regarding claim 11, Burke in view of Frysz OR Fenner OR Yoder teaches the invention as claimed and Burke further teaches that the programming device (i.e. mobile computing device, e.g. 301 Fig.1A) comprises a display (e.g. 315 Fig 3) and  establishes a connection with the  remote controller (i.e. telemetry unit) and the establishing of a connection includes an authentication process which is checked by the logic of the telemetry unit (e.g. [0063]) and therefore they teach that the programming device is configured to display, on the user interface, information relating to a state of the remote controller when the remote controller is connected with said programming device.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burke et al (U.S. Patent Application Publication Number: US 2016/0303313 A1, hereinafter “Burke” – PREVIOUSLY CITED) in view of Frysz et al (U.S. Patent Application Publication Number: US 2011/0057037 A1, hereinafter “Frysz”- PREVIOUSLY CITED) OR Fenner et al (U.S. Patent Application Publication Number: US 2014/0273824 A1, hereinafter “Fenner”) OR Yoder et al (U.S. Patent Application Publication Number: US 2018/0243573 A1, hereinafter “Yoder”) and further in view of Haller et al (U.S. Patent Application Publication Number: US 2002/0082665 A1, hereinafter “Haller”- PREVIOUSLY CITED).
Regarding claim 12, Burke in view of Frysz OR Fenner OR Yoder teaches the invention as claimed except for the connection between the remote controller and the programming device comprises supplying energy to the remote controller through the programming device. Haller teaches an implantable medical device (i.e. IMD e.g. 10 Fig.7) in communication with an external communication device (e.g. 100 Fig.7) which has a battery in its power management module (e.g. 106 Fig. 7, [0094]) and is also powered by another external device such as a mobile phone based on a priority scheme (e.g. 110 Fig. 7, [0094]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Burke in view of Frysz OR Fenner OR Yoder to have the programming device (i.e. mobile computing device, e.g. 301 Fig.1A, [0046]) supplying energy to the remote controller as taught by Haller in order to provide the predictable results of providing additional power when the remote controller battery is depleted.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burke et al (U.S. Patent Application Publication Number: US 2016/0303313 A1, hereinafter “Burke” – PREVIOUSLY CITED) in view of Frysz et al (U.S. Patent Application Publication Number: US 2011/0057037 A1, hereinafter “Frysz”- PREVIOUSLY CITED) OR Fenner et al (U.S. Patent Application Publication Number: US 2014/0273824 A1, hereinafter “Fenner”) OR Yoder et al (U.S. Patent Application Publication Number: US 2018/0243573 A1, hereinafter “Yoder”) and further in view of LaLonde et al (U.S. Patent Application Publication Number: US 2013/0147622 A1, hereinafter “LaLonde”).
Regarding claim 20, Burke in view of Frysz OR Fenner OR Yoder teaches the invention as claimed except for the first frequency band being a MICS (Medical Device Radiocommunications Service) band. LaLonde teaches systems, devices, and methods for transporting medical information over a wireless network and further teaches that it is well known for a patient pulse communicator (PPC) and a patient implantable medical device (PIMD) to have multiple communication channels and also communicate with frequency band being a MICS (Medical Device Radiocommunications Service) band (e.g.  Fig. 2A, [0098], [0099]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Burke in view of Frysz OR Fenner OR Yoder to have the remote controller and the implantable medical device to also communicate using a MICS (Medical Device Radiocommunications Service) band as taught by LaLonde in order to provide the predictable results of preventing any failure in communication in case one communication channel/link does not work.

Allowable Subject Matter
Claims 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young et al (U.S. Patent Number: US 9288614 A1, hereinafter “Young”) teaches an implantable medical device and an external programmer that communicate using the MICS frequency band (e.g. Col. 6 lines 62 – col. 7 line5 and also a trigger circuit 116 Fig 2 that measure RFID signal corresponding to an activation field (e.g. Fig 2) and the RFID signal is based on an NFC protocol (Col 7 line 62 -col. 8 line 14) .
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792